
	
		II
		110th CONGRESS
		2d Session
		S. 3582
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Dodd, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To require continued application of budget
		  neutrality on a national basis in calculation of the Medicare urban hospital
		  wage floor.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Our Hospitals’ Futures
			 Act of 2008.
		2.Continued application of budget neutrality
			 on a national basis in calculation of the Medicare urban hospital wage
			 floorIn the case of
			 discharges occurring on or after October 1, 2008, the Secretary of Health and
			 Human Services shall continue to administer section 4410(b) of the Balanced
			 Budget Act of 1997 (42 U.S.C. 1395ww note) and section 412.64(e) of title 42,
			 Code of Federal Regulations, in the same manner as the Secretary administered
			 such sections for discharges occurring during fiscal year 2008 (through a
			 uniform, national adjustment to the area wage index).
		
